Citation Nr: 0632042	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right knee disability, rated 10 percent disabling 
from December 30, 2002, to September 1, 2005.

2.  Entitlement to an increased, initial rating for service-
connected left knee disability, currently rated 10 percent 
disabling.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issue of an increased rating for a right knee disability 
from December 30, 2002, to September 1, 2005 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On May 12, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for an increased 
rating for his service-connected left knee disability is 
requested.

2.  On May 12, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for service 
connection for hearing loss is requested.

3.  There is no competent medical evidence establishing any 
etiological relationship between tinnitus and active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to the June 2003 rating decision which granted 
service connection for a left knee disability and assigned a 
10 percent rating by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to the June 2003 rating decision denying service 
connection for hearing loss by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appeals Pertaining to the June 2003 Rating Decision which 
Granted Service Connection for a Left Knee Disability and 
Assigned a 10 percent Rating, and Denied Service Connection 
for Hearing Loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In May 2005, the appellant withdrew his 
substantive appeal pertaining to his June 2003 rating 
decision which granted service connection for a left knee 
disability and assigned a 10 percent rating, and denied 
service connection for hearing loss and; hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed.

II.  Tinnitus

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in April 2003 
and March 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for tinnitus, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  An opinion regarding the onset of the 
veteran's tinnitus was obtained.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a hearing problem or 
tinnitus.  A VA audiological examination was conducted in 
April 2004.  The examiner noted that the entire claims file, 
including the veteran's contentions that inservice noise 
exposure caused his tinnitus, was reviewed.  The examiner 
stated that the etiology of the veteran's tinnitus could not 
be determined without resorting to mere speculation.  

In a hearing before a hearing officer at the RO conducted in 
May 2005, the veteran stated that he could not remember if he 
experienced ringing, hissing or buzzing in his ears during 
service.  He did state that he has had ringing in the ears 
for many years.  He believes that working around loud engine 
noise from drone aircraft in service caused his tinnitus.  
See hearing transcript (T.) at 6-7.  

There is no competent medical evidence specifically linking 
tinnitus with military service.  

With regard to the veteran's claim for service connection for 
tinnitus, for purposes of this discussion the Board finds 
that there is medical evidence indicating a current 
diagnosis.  Service medical records do not indicate the 
veteran was treated for or diagnosed with tinnitus during 
service.  Further, the record does not contain competent 
medical evidence relating any currently diagnosed tinnitus to 
active military service or events therein.

The Board acknowledges that the veteran is competent to 
report the symptoms of "ringing" in his ears; however, during 
his hearing he was uncertain as to when the condition first 
appeared.  Therefore, service connection is not warranted 
based on showing of continuity of symptomatology.  See 38 
C.F.R. § 3.303(b).

The Board acknowledges the veteran's contentions that he 
currently has bilateral hearing loss and tinnitus that are 
related to noise exposure during service; however, the 
veteran is not competent to render a medical opinion 
regarding the etiology of his claimed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims and therefore, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b).  Thus, service connection is not warranted and the 
veteran's claim is denied.


ORDER

The appeal pertaining to the June 2003 rating decision which 
granted service connection for a left knee disability and 
assigned a 10 percent rating is dismissed.  

The appeal pertaining to the June 2003 rating decision 
denying service connection for hearing loss is dismissed.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The veteran has requested an increased initial rating for his 
right knee disability.  In a statement of the case, dated in 
November 2004, and supplemental statement of the case dated 
in June 2005, the RO denied an increased rating, noting that 
service connection for a right knee disability was severed 
effective September 1, 2005; and that 38 C.F.R. § 3.400(O)(1) 
specifically prohibits the award of such retroactive increase 
or additional benefit after basic entitlement has been 
terminated by the severance of service connection for the 
underlying disability.  However, the veteran was in receipt 
of service connection and an initial 10 percent rating for a 
right knee disability from December 30, 2002, to September 1, 
2005.  Service connection for the disability during this 
period has not been severed.  Therefore, the RO should 
consider the issue of entitlement to an increased initial 
rating for a right knee disability from December 30, 2002, to 
September 1, 2005, on the merits.  In consideration of the 
above scenario, the Board has determined that the Board is 
unable to adjudicate the veteran's claim without violating 
the veteran's statutory and regulatory procedural rights by 
addressing a question not properly considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notice and development 
procedures pursuant to 38 U.S.C.A. 
§§ 5102-5103A, and 5107 (West 2002 & Supp. 
2005) are fully complied with, to include 
requesting that the veteran submit all 
relevant evidence in his possession 
relating to entitlement to an increased 
initial rating for a right knee disability 
from December 30, 2002, to September 1, 
2005.

2.   The RO should readjudicate the 
veteran's claim for an increased, initial 
rating for a right knee disability from 
December 30, 2002, to September 1, 2005.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


